                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF MISSOURI
                           WESTERN DIVISION

 UNITED STATES OF AMERICA,                       )
                                                 )
                               Plaintiff,        )
                                                 )
                         v.                      )   Case No. 18-00003-01-CR-W-GAF
                                                 )
 ROBERT J. GROSS,                                )
                                                 )
                               Defendant.        )

                     MEMORANDUM OF MATTERS DISCUSSED AND
                      ACTION TAKEN AT PRETRIAL CONFERENCE


PENDING CHARGE: On August 28, 2018, the Grand Jury returned a ten-count Superseding
Indictment charging the Defendant, Robert J. Gross, with four counts of interstate stalking in
violation of 18 U.S.C. §§ 2261A(1)(B) and 2261(b), three counts of being a felon in possession of
a firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2), and three counts of receiving a
firearm while under indictment in violation of 18 U.S.C. §§ 922(n) and 924(a)(1)(D).

The following matters were discussed and action taken during the pretrial conference:

TRIAL COUNSEL:
     Government: Jess Michaelsen and Alison Dawn Dunning
           Case Agent: FBI Special Agent Jason Ramsey
           Paralegal: Allyson Beyer
     Defense: John O'Connor and Patrick James O'Connor

OUTSTANDING MOTIONS: No current motions. Defense counsel expects to file a motion to
sever which is due on or before April 23, 2019.


TRIAL WITNESSES:
     Government: 20 with stipulations; 30 without stipulations
     Defendant: 0 witnesses, including the Defendant

TRIAL EXHIBITS:
     Government: approximately 200 exhibits
     Defendant: approximately 0 exhibits

DEFENSES: General denial.
POSSIBLE DISPOSITION:
     (X) Definitely for trial; ( ) Possibly for trial; ( ) Likely a plea will be worked out

TRIAL TIME: 3-4 days total
     Government’s case including jury selection: 3 days
     Defendant: 1/2 day

STIPULATIONS: Proposed stipulations as to prior felonies.

UNUSUAL QUESTIONS OF LAW:

FILING DEADLINES:

       Witness and Exhibit List
             Government: Updated list(s) due on or before April 23, 2019
                    Proposed Exhibit List filed 4/12/2019 (Doc. #41)
                    Proposed Witness List filed 4/12/19 (Doc. #43)
             Defendant: Due on or before April 23, 2019

       Counsel are requested to list witnesses in alphabetical order on their witness list.

       Exhibit Index, Voir Dire, Jury Instructions: Due on or before May 1, 2019

Please Note: Jury instructions must comply with Local Rule 51.1

       Motion in Limine: Due on or before May 1, 2019


TRIAL SETTING: Criminal jury trial docket set for May 6, 2019.

       Please note: Special setting with Judge Fenner on May 13, 2019

       Voir dire may take longer as there was extensive publicity early on in the matter. Some of
       the Government’s witnesses speak Mandarin and there will be a translator available.


       IT IS SO ORDERED




                                                      /s/ Lajuana M. Counts
                                                     LAJUANA M. COUNTS
                                                     UNITED STATES MAGISTRATE JUDGE


                                                2
